DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08/03/2020 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 4, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou et al. (CN 105118845B; using corresponding US 2017/0194394 A1 for reference).
Regarding claim 1, Hou discloses a pixel definition layer (Fig. 4), comprising:

a lyophobic material layer (5) on a side of the lyophilic material layer away from the base substrate (side of 2 directly contacting 5), the lyophobic material layer being filled between each two adjacent lyophilic portions of the plurality of lyophilic portions, and a distance from a surface of the lyophobic material layer away from the base substrate (top surface) to the base substrate being larger than a distance from a surface of the lyophilic material layer away from the base substrate (top surface) to the base substrate.
Regarding claim 2, Hou discloses that an orthographic projection of a first surface of the lyophobic material layer (surface directly contacting 2) on the base substrate is within an orthographic projection of the surface of the lyophilic material layer away from the base substrate on the base substrate, and the first surface is a surface of the lyophobic material layer that is in contact with the surface of the lyophilic material layer away from the base substrate (see Fig. 4).
Regarding claim 3, Hou discloses that a surface of at least one of the plurality of lyophilic portions away from the substrate has a groove (6) and orthographic projection of the groove on the base substrate is within the orthographic projection of the first surface on the base substrate.
Regarding claim 6, Hou discloses that the lyophilic material layer is made of a lyophilic material and that the lyophobic material layer is made of a lyophobic material;
the lyophobic material includes fluorinated polyimide (¶ 0015), and
the lyophilic material includes silicon dioxide (¶ 0016).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou as applied to claim 1, above, and further in view of You et al. (US 2017/0005154 A1).
Regarding claim 5, Hou does not disclose that the lyophilic portion is a square shaped annular structure. However, forming pixel definition layers to have square annual shapes are well-known in the art (¶ 0060 of You). There is a benefit to such a configuration in that it allows for symmetric distribution of the subpixels along perpendicular directions, which allows for deposition masks to be used along multiple orientations. It would have been obvious to one having ordinary skill in the art to form the lyophilic portion to have a square shaped annular structure for this benefit.

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou as applied to claim 1, above, and further in view of Zhang et al. (US 2018/0182786 A1).
Regarding claim 7, Hou does not disclose the thickness of the lyophilic or lyophobic materials. However, it is known in the art to form pixel defining layers to have a thickness between 400 and 500 nanometers (¶ 0033 of Zhang). There is a benefit to this range in that pixels definition layers that are too thin will not be able to contain the entirety of the emissivity layer(s) and pixel definition layers that are too thick will unnecessarily increase the overall thickness of the device, a recognized disadvantage in the art. As Hou discloses forming the lyophobic material layer to be thicker than the lyophilic material layer, it would have been obvious to one having ordinary skill in the art to form the lyophilic material layer to have a thickness of between 400 and 500 nm and the lyophobic material layer to have a thickness of 500 nm for to be within the range disclosed by Zhang for the outlined benefits.
Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (CN 105118845B; using corresponding US 2017/0194394 A1 for reference) and Song et al. (US 2016/0247862 A1).
Regarding claim 13, Hou discloses a display substrate (Fig. 4), comprising:
a base substrate (1), a pixel definition layer (remaining) on the base substrate, wherein the pixel definition layer comprises
a lyophilic material layer (2) on the base substrate, the lyophilic material layer comprising a plurality of lyophilic portions (individual regions of 2) spaced in pairs, each of the lyophilic portions being with an annular structure and being used to define a pixel region (3); and
a lyophobic material layer (5) on a side of the lyophilic material layer away from the base substrate (side of 2 directly contacting 5), the lyophobic material layer being filled between each two adjacent lyophilic portions of the plurality of lyophilic portions, and a distance from a surface of the lyophobic material layer away from the base substrate (top surface) to the base substrate being larger 
Hou does not explicitly disclose the inclusion of a first electrode. However, first electrodes are well-known in the art (80 in Fig. 1b of Song). There is a benefit to first electrode in that they provide an electrical contact to emissivity layers. It would have been obvious to one having ordinary skill in the art to include a first electrode between the base substrate and the pixel definition layer as taught by Song in the display substrate of Hou for this benefit.
Regarding claim 19, Hou discloses using the display substrate in a display panel (Title).
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou and Song as applied to claim 13, above, and further in view of Zhang et al. (US 2018/0323398 A1).
Regarding claim 15, Hou discloses forming an organic light-emitting layer (Abstract) which in the device of the combination would be on a side of the first electrode away from the base substrate.
Hou does not explicitly disclose the inclusion of a second electrode. However, second electrodes are well-known in the art (70 in Fig. 1b of Song). There is a benefit to second electrode in that they provide an electrical contact to emissivity layers. It would have been obvious to one having ordinary skill in the art to include a second electrode in the display substrate of Hou for this benefit.
Hou further does not disclose the inclusion of a barrier layer. However, forming barrier layers (102 in Fig. 1 of Zhang, which is a barrier to holes) between a cathode (corresponding to the second electrode) and the organic emission layer is well known in the art. There is a benefit to such a barrier layer in that is helps to focus hole-electron recombination in the emission layer. It would have been obvious to one having ordinary skill in the art at the time of the invention to form a barrier film on a side of the organic light-emitting layer away from the base substrate for this benefit, wherein the barrier film is used to separate the first electrode from the second electrode.

Regarding claim 17, Zhang discloses that the material for the barrier includes zinc oxide (¶ 0029).
Regarding claim 18, Zhang discloses that the thickness of the barrier is 100 nanometers (¶ 0029).
 Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou and Song as applied to claim 19, above, and further in view of Tsujimura et al. (US 2004/0262607 A1).
Regarding claim 20, Hou does not disclose that the organic light-emitting diode display panel is an active matrix display. However, it is well known in the art to form displays as active matrix displays (¶ 0005 of Tsujimura). There is a benefit to such a configuration in that active matrix displays allows for quick response times. It would have been obvious to one having ordinary skill in the art at the time of the invention to form the organic light-emitting display panel of the combination as an active matrix panel for this benefit.
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4 and 14 each require the lyophilic material to be electrically conductive which is not taught by Hou. It would further not be obvious to modify the lyophilic material of Hou to be conductive as such a configuration would cause the pixels to lose electrical isolation.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/               Examiner, Art Unit 2815                                                                                                                                                                                         

/STEVEN B GAUTHIER/              Examiner, Art Unit 2893